DETAILED ACTION
Claims 1-16 are pending.
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 January 2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vacuum System with a Multi-Stage and Multi-Inlet Vacuum Pump with a Directional Element Separating Pump Stages.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a direction element” in claims 1, 5-8, and 16;
“a rotating element” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stones (US 2007/0020116). 
    PNG
    media_image1.png
    597
    755
    media_image1.png
    Greyscale



Annotations on Stones (US 2007/0020116), Fig 3 annotated for claim 1

Regarding claim 1, Stones discloses a vacuum system (vacuum pump, title), the vacuum comprising a vacuum pump (fig 3, vacuum pump 200, par 0018, 0021, 0030) and at least one vacuum chamber (vacuum chamber 14, id.), wherein the vacuum pump comprises: at least a first (inlet to second pump section 110, par 0027, 0031, see annotated fig 3 for claim 1 above) and a second inlet (inlet to third pump section 108, id.) and a common outlet (pump outlet 116, toward backing pump 150, par 0028); at least a first (second pump section 110, par 0027, 0031; OR under an alternate interpretation, second pump section 110 and a parallel third pump section 108, id.) and a second pumping stage (third .; OR under an alternate interpretation, molecular drag stage 112, par 0022), each pumping stage comprising at least one rotor element (fig 2, rotor blade 109a, 111a, par 0022-0024; OR under an alternate interpretation, rotor blade 109a, 111a and Holweck rotating cylinders 113a,b, par 0025) being arranged on a common rotor shaft (shaft 104, par 0022), wherein the first inlet is connected to an upstream end of the first pumping stage and the second inlet is connected to an upstream end of the second pumping stage (fig 3 depicts this arrangement, section 110 is on the same shaft facing the upstream side of the third pump section 108; OR under an alternate interpretation, sections 108 and 110 are upstream of molecular drag stage 112); a direction element (baffle member 220, par 0031) for preventing a gas flow from a downstream end of the first pumping stage to the second inlet (baffle member 220 forces outlet of second pump section 110 into second conduit 208, par 0030-0031, the diversion and outlet for second pump section 110 prevents the second pump from being in a no flow condition, which would cause recirculation toward the shared inlet chamber with third pump section 108); a conduit (conduit 208, par 0031) having a conduit inlet (inlet 210, par 0030) and a conduit outlet (outlet 212, id.), wherein the conduit inlet is connected to the downstream end of the first pumping stage (downstream of second pump section 110) and the conduit outlet is connected to a location downstream of the second pumping stage (fig 3, conduit 208 connects to the downstream of third pump section 108; OR under an alternate interpretation, conduit 208 is connected to the outlet of molecular drag stage 112 via passing through stage 112 itself); wherein the first inlet and the second inlet of the pump are connected to the same vacuum chamber (inlet of second pump section 110 and third pump section 108 are both drawing from vacuum chamber 14). 
**Examiner notes that the interpretation of the first and second inlet is broad, but also in line with the arrangement of applicant’s fig 7, elements 26 and 66.

    PNG
    media_image2.png
    597
    755
    media_image2.png
    Greyscale

Annotations on Stones Fig 3 annotated for claim 2
Regarding claim 2, Stones discloses the vacuum system according to claim 1, wherein both pumping stages define respective gas streams which are separate from each other and flow in parallel mode upstream of the location to which the conduit outlet is connected (fig 3, pump section 108 and 110 have two streams in parallel, par 0008, See Fig 3 annotated for claim 2 above).

    PNG
    media_image3.png
    534
    735
    media_image3.png
    Greyscale

Annotations on Stones Fig 3 annotated for claim 3
Regarding claim 3, Stones discloses the vacuum system according to claim 1, wherein the pump comprises a third pumping stage (fig 3, fourth pumping section 112, par 0028, See fig 3 annotated for claim 3 above), wherein the downstream end of the second pumping stage and/or the conduit outlet are connected to an upstream end of the third pumping stage (id.). 

    PNG
    media_image4.png
    534
    746
    media_image4.png
    Greyscale

Annotations on Stones Fig 3 annotated for claim 4
Regarding claim 4, Stones discloses the vacuum system according to claim 1, wherein the pump comprises a third inlet (fig 3, inlet 120, par 0027, See fig 3 annotated for claim 4 above) connected to the upstream end of a third pumping stage (port 120 is upstream of stage 106, id.), the conduit outlet (port 120 is upstream to outlet 212, id.) and/or the downstream end of the second pumping stage (port 120 is upstream to stage 108, id.), wherein the third inlet is connected to a second vacuum chamber (vacuum chamber 10, par 0028). 
Regarding claim 5, Stones discloses the vacuum system according to claim 1, wherein the direction element comprises at least one blocking wall (fig 3 baffle member 220, par 0031). 
Regarding claim 6, Stones discloses the vacuum system according to claim 5, wherein the blocking wall comprises a disc (implicitly baffle member 220 is annular, as the interior of the pump chamber is implicitly annular in order for the rotor and stator blades to form a tight enough tolerance to effectively pump; if the outer stator blades were not annular, then there would be significant dead 
Regarding claim 7, Stones discloses the vacuum system according to claim 1, wherein the direction element comprises a static blocking wall (fig 3, baffle member 220, par 0031, baffle member is static as it is mounted on the same surface as the stator blades 111b, 109b) and/or a blocking wall which is arranged on the rotor shaft. 
Regarding claim 13, Stones discloses the vacuum system according to claim 1, wherein the conduit inlet and a rotating element (fig 3, rotating stator blades 111b) arranged on the rotor shaft are arranged such that the conduit inlet is open to a radial end  (fig 3, radial ends of the rotating stator blades 111b) of the rotating element (fig 3, conduit 208 is depicted on the outer radial edge of the chamber at the base of the stator blades 111b). 




    PNG
    media_image5.png
    534
    746
    media_image5.png
    Greyscale

Annotations on Stones Fig 3 annotated for claim 14
Regarding claim 14, Stones discloses the vacuum system according to claim 1, wherein the vacuum pump comprises at least two first pumping stages (fig 3, pump section 108 and 110 have two streams in parallel, par 0008, See Fig 3 annotated for claim 14 above) and at least two first inlets corresponding respectively thereto, the downstream ends of all first pumping stages being connected to a location downstream of the second pumping stage (the downstream ends of pump stages 108 and 110 both connect to the downstream side of section 112 via passing through section 112 ) and being separated from the second inlet and/or the first inlet of a neighboring first pumping stage (pump stages 108 and 110 are in parallel and therefore the downstream ends of pump stages 108 and 110 are separated from the second inlet and first inlet by the blades and rotors of pump stages 108 and 110 themselves). 

Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	
Regarding claim 16, Stones discloses a method of use a vacuum pump (fig 3, Vacuum pump 200, par 0018, 0021, 0030) to evacuate at least one vacuum chamber (vacuum chamber 14, id.), wherein the vacuum pump comprises: at least a first (inlet to second pump section 110, par 0027, 0031) and a second inlet (inlet to third pump section 108, id.) and a common outlet (pump outlet 116, toward backing pump 150, par 0028); at least a first (second pump section 110, par 0027, 0031) and a second pumping stage (third pump section 108, id), each pumping stage comprising at least one rotor element (fig 2, rotor blade 109a, 111a, par 0022-0024) being arranged on a common rotor shaft (shaft 104, par 0022), wherein the first inlet is connected to an upstream end of the first pumping stage and the second inlet is connected to an upstream end of the second pumping stage (fig 3 depicts this arrangement, section 110 is on the same shaft facing the upstream side of the third pump section 108); a direction element (baffle member 220, par 0031) for preventing a gas flow from a downstream end of the first pumping stage to the second inlet (baffle member 220 forces outlet of second pump section 110 into second conduit 208, par 0030-0031, the diversion and outlet for second pump section 110 prevents the second pump from being in a no flow condition, which would cause recirculation toward the shared inlet chamber with third pump section 108); a conduit (conduit 208, par 0031) having a conduit inlet (inlet 210, par 0030) and a conduit outlet (outlet 212, id.), wherein the conduit inlet is connected to the ); wherein the first inlet and the second inlet of the pump are connected to the same vacuum chamber (inlet of second pump section 110 and third pump section 108 are both drawing from vacuum chamber 14), the method comprising the step of: bypassing the second pumping stage and/or the second inlet by means of the conduit (conduit 208 bypasses the second inlet of stage 108). 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Stones does not disclose “a blocking wall that is arranged on the rotor shaft, wherein the blocking wall on the rotor shaft and the static blocking wall are arranged in close axial proximity to each other.”  The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746